Title: Abigail Adams to John Thaxter, 19 August 1778
From: Adams, Abigail
To: Thaxter, John



Dear Sir
Braintree August 19 1778

I really began to feel very uneasy at your long Silence and feared Sickness or some disaster had befallen you. I have been a journey, and absent about a fortnight as far as Haverhill, and upon my return I expected to have found Letters in Town, for so long a Space has not intervened since your absence, but to my no small dissapointment I could not hear any thing from you, but I will not complain since Last nights Express brought me so ample a compensation, for which accept my thanks and for the publick papers enclosed which beguile some of my lonely Hours. Six months have elapsed, in the whole of which time I have received only two short Letters from abroad. You may judge how painfull to me this long interval appears when I compare my present Situation with my former indulgence. Tho I could not expect such frequent intercourse yet I had flatterd myself with a much freer communication. I cannot help exclaming sometimes, O! that I had the wings of a Dove.
I was in hopes that I should have had some very agreable intelligence to have communicated to you before this time from Rhode Island; the Spirit I assure you is greater here than you ever saw it. Gentleman of rank and fortune have joind that Army in the capacity of volunteers, the spirit caught from Town to Town surprizeingly. Portsmouth, Newburyport, Salem, Boston, all their chosen Sons, have marched with a spirit and vigor that does Honour to America. Hitchbourn, Welsh, Mason, Smith, Bradford, Codman are those you know of the independent company and all of them are gone to earn Lawrels I hope, and wear the victors Crown.

“Honour rewards the Brave and bold alone
She spurns the Timirous, Indolent and base
Danger and Toil stand stern before her Throne
And guard, so Jove commands the sacred place
Who seeks her must the mighty cost sustain
And pay the price of Fame, Labour, care and pain.”

We are very anxious for the French Fleet, which saild after How, the day before the severest North East Storm ever known at this season of the year. Nothing has been heard of them since and to day is 9 days since they went out.
The commissioners of Britain make not only a small but an ignominious figure. I cannot help considering them in the Light of the Fallen Angles in Milton who meditating upon their own miserable State and lost Liberties are desirous of involving this New world, this paridice of Freedom in the same chains and thraldom with their own and thus consulting,

“Here perhaps some advantageous act may be achievd
By sudden onset, or with tempting Bribe
To waste this whole creation or possess all as our own
and drive, as we are driven the puny habitants
or if not drive, seduce them to our party,
that their God may prove their foe
And with repenting hand, abolish his own work.”


They too like the Grand Deceiver must be making use of the same instruments to effect their diabolical plans by tempting a Modern Eve to taste the forbidden Fruit. But tis with pleasure I find in the General and Statesman a more rigid virtue and incorruptable Heart than our primitive parent discoverd, tho perhaps it may be happy for the Gentleman that his own Eve was not imployd, and she the only Female on Earth, or that unbounded knowledg was not the Bribe, instead of the paltry Gold.
You have heard before this time of the recovery of your worthy parent and mine from the small pox. They are both in Health.—I believe I did not mention to you that I have a new Nephew at Haverhill (betterd I hope by the Mothers side).
You do not tell me how you do, nor how you like the city, the Metropilis as she calls herself of America.
Masters Charles and Tommy present their respects to you. Charly is learning to write and hopes soon to let you know it. Miss Nabby is at Boston. I have reminded her of a debt she owes you but she is backward in paying it. General Hancock you see is gone to Rhode Island, so is another General from this Town as volunteer. May they be calld to action and acquit themselves with Honour.
Continue to write by every opportunity. I love to know what is passing in the world tho excluded from it. I asked you several questions in my last, an answer to which is expected by your Friend

Portia

